On Petition for Rehearing
Staton, J.
Lowell Barefoot’s “Petition for Rehearing” raises a question which our opinion did not squarely answer. We do so now. The question raised in the petition is expressed as follows:
*399“. . . [A] conspirator cannot be convicted upon the testimony of his accomplice or accomplices unless such testimony is corroborated by other evidence tending to connect the accused with the commission of the offense. Proof that the offense was committed and of the circumstances thereof is not enough. U.S. v. Lancaster (1891), 44 F. 896, 10 L. R. A. 333, Powers v. Comm. (1901), 110 Ky. 386, 61 S. W. 735, State v. Dunn (1918), 140 Minn. 308, 168 N. W. 2.”
Recent holdings by our Supreme Court would indicate that this contention is without merit in the present case.
In Couch v. State (1965), 246 Ind. 531, 533, 207 N. E. 2d 365, Judge Achor stated:
“Furthermore, there is no deficiency which this court may consider because of the fact that the state’s case was based solely upon the testimony of the accomplices. In this state an accomplice is a competent witness and his testimony will sustain a conviction even if there is no corroboration.”
In Johnson v. State (1972), 258 Ind. 351, 281 N. E. 2d 100, 101 [30 Ind. Dec. 296, 298] Justice Givan held:
“This Court has held that the uncorroborated testimony of an accomplice will sustain a conviction.”
The petition for rehearing should be and the same hereby is denied.
Hoffman, C.J. and Sharp, J., concur.
Note. — Reported in 288 N. E. 2d 564.